October 30th,2015


Abel Acosta,Clerk of
Court of Criminal Appeals
P.O.Box 12308,Capitol Station
Austin,Texas 78711


RE: Original Application Writ of Mandamus to be file:

Dear Mr.Acosta:
  Please find enclose the Plaintiff's Original Appl:ication Writ of MaNDAMUS
to file with the Honorable Court of Criminal Appeals,Please file at the courts
convienient time,thank you in this matter.

  Again thank you for your time in this matter.




                                                           ~rECfE~VED ~~
                                                         COURT OF CRIMINAl APPEALS
                                                                NOV 03 2015




                                                        This document contains so~e
                                                        pages that ar~ of P?or quality
                                    1 of 1              at the time of amagmg.
                                             No.
                                                   --------------~




 WiLLIAM C.WINGATE,                                         §            IN THE DISTRICT COURT OF
  RELATOR,
 Vs.                                                        §            232ND JUDICIAL DISTRICT
 THE STATE OF TEXAS
  RESPONDENT.                                               §            OF HARRIS COUNTY, TEXAS

                       PLAINTIFF'S ORIGINAL APPLICATION WRIT OF MANDAMUS

10 THE HONORABLE JUDGES OF COURT OF CRIMINAL APPEALS:

     COMES     NOW   WILLIA~       C.WINGATE,TDCJi777922,Relator,pro-se in the above-styled
and numbered cause of action and files this Origir~l Application For Writ
Of Mandamus,pursuant to Veron's Texas Civil Statutes arts.2052,2066;Rule
127 of the Texas Rule of Practice in District and County Courts,art.40.01
et.seq. of Tex.Code Crim.Proc.;The Privacy Act 5,U.S.C.A.§522(b),and the
Texas        Open Acts art.6262-17(a),V.T.C.S.:Rule                      34.5.,34.6,and   53(1),(2}   of
the Texas Rules App. Proc.,and cases cited infra:

                                                        I.
RELA'lUR

 WILLIAM C.WINGATE,TDCJ#777922,is an offender incarcerated in the Texas Depar-
tment of Criminal Justice-CID,and ·appearing pro-se,who can be located at
Eastham Unit,2665 Prison Rd.#l,lovelady,Texas 75851.
     Relator    has exhausted his remedies and has no other adequate remedy at law.
  The act sought to be compelled is ministerial,not discretionary in nature.
Tex.Civ.Stat.art.2052,2066:Rule 127 Tex.R.Prac. in District and County Courts
art.40.0l,et.seq.of the Tex. COde cttm.Proc. requires. Respondent to provide to
Relator with all documents and trial records pertaining to the above-mentioned
cause.       Relator    is        entitled    to     said       copies,and as basis for GRANTING said
motion,Relator         will        respectfully       show       this   Honorable Judges of the Court
of Criminal Appeals as follows:

                                                       II.

 RespondentsKathy Tickle,Court Clerk and Chris                          ~el,District    Clerk of Harris
County,Texas         have     a    ministerial duties to recieve and file all legal papers
in     a   criminal proceedings and perform all other duties imposed on the CLerks
by     law    pursuant to Tex.Code Crim.Proc.art.2.2l,and is responsible under this
artcle to COMPLY with and file all legal papers in a criminalas in the instant
case at bar.

                                                        1
Relator        was DENIED his motion "To Obtain Documents and Trial Records In Forcra
Pauperis"        filed       with        the     District Clerk's Office of Harris County,Texas.On
June     22,2015,and          after        filling      a    Notice of Appeal in the Fourteenth Court
of     Appeals        on July        10,2015.That           appeal was DISMISSED by its own motion to
dismissed        the     appeal          front    the   order      signed by the court in which I never
recieved a COPY of that ordered signed June 30,2015.Appels Court(l4thDist.)did
erroneously           DISMISSED          the appeal as interluctory orders,wheninfact the trial
court did not . provide Relator with a signed JUDGEMENT/ORDER by the Trial
Judge that was I LEGALLY DENIED by the trial court clerk Kathy 'fickle signed
by her was IMPROPERLY DENIED because said motion had an attached ORDER FORM
for the JUDGE to sign off GRANTED/DENIED.
  The District Court of 232ND of Harris County,Texas is also in violation
of ministerial". duties in DENYING Relator's motion "To Obtain Document and
trial        Records",as          per the literal reading of the United States Supreme Court
cases cited in the motion,and jurisdiction of:tbe,'l'elr.Civ.Stat.,and'!'ex.Code
Crim.proc.,and appellate rules as well are invoked.

                                                            III.

  Relator       has     gone        well beyond any requirements or obligations imposed upon
him by the Tex.Civ.Stat.,and T.C.C.P •• Incontrast to Relator's efforts respond-
ent     has    wholly        failed        to     comply with these Stateutes invoked hereby above
along with the cases cited in the motion from the united States Supreme Court
rulings.
  Relator        is    requesting these documents and trial records in order to assist
him     to    prepare        an    adequate         appeal       of his conviction imposed by the 232ND
District       Ourt     of        Harris       County,Texas        to a Higher Court.because Relator is
entitle to redress by              WA~of         habeas corpus review.
  In    support        to his claim,relato; cites the following cases: Cruder-V-State,
933 SW2d2,7.B,275(1996);Snoke-V-State,780SW2d 210,211(1889);Abdonor-V-State,712
SW2d 136,li0(1989):Evite-V-Lucy,l05 S.Ct.830,834(1985);Mayer-V-Chicago,92 S.Ct.
410(1970);Lane-V-Brown,83 S.Ct.768(1963);Smith-V-Bennett,81 S.Ct.895(190l),and
Griffin-V-Illinois, 76 s.ct. 585( 1956).
  relator       contends          that      his    need      of the requested records entitles him to
the same.Said documents and records are essential as required in order to
present,support,and prove his allegations of constitutional trial ERRORS
to a higher court.                   \
 Relator also avers that he is a pauper,without funds,properties,or securities
with' which to pay for the requsted documents and trial records.Therefore,
said documents and trial records should be afforded at no cost to Relator
in order to construct an adequate brief.

                                                             2
 United        State    Supreme        Court went on to express that "But that is not to say
that States that does GRANT REVIEW CAN DO SO IN A WAY THAT DISCRIMINATES
AGAINST SOME CONVICrED DEFENDANTS ON ACCOUNT OF 'rHEIR POVERTY."
  Relator        has    recieved a LIFE SENTENCE that requires him to do 30 years flat
to become elgible for parole unless tb&::constitutional+rlt/ errors are corrected.
Furthermore,Relator             contends     that    if he is DENIED the requested photostatic
copies· of        the    records and docuroonts,such a DENIAL would result in a further
violation of the 14th Aroondment to the u.s.constitution and cited State Right's
To impose a financial condition upon an indigent prisoner ward of the State
for exercise of a state right to sue for his liberty is to DENY th ct. prisoner's
federal        constitutional right to equal protection undec the laws in the u.s.
Supreme        Clause of the Constitution set forth in Acticles 5th,6th,and 14th
explicitly        states       that the constitution and federal laws are the the Supreme
Laws     of     the    land.it     dictates      state laws and policy is void if it directly
conflicts with federal laws.
                                                     tv.
                                                    PRAYER
 WHEREFQRE,PREM[SES OONSIDEREO,relator prays                    that   this   Honorable Court will
review        the above cited laws,statutes,and cases,then apply sound,fair judicial
reasoning        to    the     facts     and issues at bar and,in all things,GRANT the above
and    foregoing        PRQ-SE     motion    To Obtain Documents and Trial Records In Forma
Pauperis,ordering            the Trial Court and District Clerk to make and send Relatoc
the same.




                                         Certificate of Service
  This     is     to    certify that I WILLIAM c.WINGATE,Relator Pro-se,have forwarded
the    original        and     correct    copy of the above and foregoing motion "TO OBTAIN
DOCUMENT        AND    TRIAL    RECORDS     IN   FORMA      PAUPERIS" by way of U.S.Mail,postage
prepaid,toAbel Acosta,Clerk of Court of Cciminal Appeals,P.O.Box 12308,Austin,
Texas 787ll.Executed on this              the~~day         of0ctober,2015.




                                                      3
                    SWORN DECLARATION AND AFFIDAVIT IN FORMA PAUPERIS


 !,WILLIAM C.WINGATE,Relator Pro-se in the foregoing motion tOriginal Applica-
tion   Writ    of     Mandamus,states   upon my oath that I am indigent and unable to
pay the cost or give security for the requested documents and trial cecords,and
that   the    facts    and   allegations   stated herein are true and corcecct to the
best of my knowldge and belief, verification pursuant to V. T. c. A. CIVIL PRACTICE
and Remedies Code Sections 132.001,132.002,132.003.




                                             4
• EXHIBITS "
.... .....-.
    ,                                                  CHRIS DANIEL
                                                HARRIS COUNTY DISTRICT CLERK
                                                                                                           Direct Dial Line:



               WILLIAM WINGATE #777922.
               EASTHAM UNIT
               2665 PRISON RD #1
               LOVELADY TX 75851

               Memorandum response to correspondence received: 06/22/2015

               Re: Cause No(s) 718143.

               Dear MR. WINGATE,

               cgj   Your motion/request TO OBTAIN DOCUMENTS AND TRIAL RECORDS IN
                     FORMA PAUPERIS was filed with the District Clerk and on . the Court:
                                                                  '
                     0   Took no action        ISJ    Denied your Motion/Request            0    Granted your motion/request

                     0   Took action           0      Advised attorney of record            0    Other



               0     Other:




                               P.O. Box 4651   •     HOUSTON, TEXAS   77210-4651   • (713) 755-5749
                                                           Cause     No.7181~3



THE STATE OF TEXAS                                                    §          IN THE DIS'rRICT COURT OF
vs.                                                                   §          232ND JUDICIAL DISTRICT
WILLIAM C.WINGATE,                                                    §          oe    HARRIS COUNTY'· 'l'EXAS



                                  ·'·.·· ..
                                                          NOTICE OF APPEAL .
                                  ':   ·,::::·---·~:

     TO   THE· HOOORABLE JUOOE                 OF      SAID COURT:.


      COMES       NOW, WILLIAM   c;. WINGATE, TDCJ#777922, Defendant                        in       the above reference
cause files his t-O'l'ICE :OF) APPEAL from the Memorandum Response denying pet.itio-
er     his    '1l'10TION TO OB'rAIN OOCUMENTS AND. TRIAL RECORDS IN FORMA ,P.AUPERIS 11 from
the       232nd     .Judicial    District                  COUR'l'    OF Harcis County, Texas ca~~ trial court.
number
  .    718143.
        .

     The date of DENIAL jiJr\~ 22, 2015, William                          c. Wingate   desires to appeal.
The Court to.:which
            J;:..
                    the appeal is taken, the Fourteenth Court of Appeals
                                                                    ·.
                                                                         William
c.Wingate is the party fil.ing the notice.
      The    appellant · is      a            party affected by the trial court 1 s clerkKathy Tickle
of the 232nd District Court,but did not participate either in person or                                                        thrQ~h

counsel~in          hearing that resulted in the DENIAL complained of;                                                 ..
                                                                                   1
  The ".DENIAL" of dismissal was based on appellant s "MCYriON TO C>BTAIN DOCUMEN'l'
AND TRIAL RECORDS IN FORf1A PAUPERIS" •


                   .· ·                ~·

  EXECUTED on this day /0                              of July, 2015.



                                                                                          w~ltlrY~
                                                                                          Is/William c.wingate
                                                                                             TDCJI777922.
                                                                                             Eastham Unit
                                                                                             2665 Prison Rd. U
                   ·.,;'!-··
                                                                                             Lovelady; Texas 75851


                                                                                                 .   :~~- .
                                                                                                              .. . .   :.~·=




                                                                1 of 1
                                                                                        \




        ·Justices                                                                                                   Chief Justice

  WILLIAMJ. BOYCE                                                                                               KEM THOMPSON FROST
 TRACY CHRISTOPHER
MARTHA HILL JAMISON                                                      A                                             Clerk
  SHARON MCCALL Y
   J. BRETT BUSBY
                                                                 ~//                                            CHRISTOPHER    A PRINE
                                                                                                                PHONE 713-274-2800
   JOHN DONOVAN
   MARC W. BROWN                        111nurfttutq arnurt nf i\pptula
       KEN WISE                                         30 I Fannin, Suite 245
                                                        Houston, Texas 77002

                                                      Thursday, July 30, 2015

    Harris County, District Clerk, Criminal Division ·
    District Clerk, Criminal Division
    Post Judgment
    P.O. Box 4651
    Houston, TX 77002
    * DELIVERED VIA E-MAIL *
    RE:             Court of Appeals Number:          14-15-0064 7-CR
                    Trial Court Case Number:          7188143

    Style:          William Charles Wingate
                    v.
                    The State of Texas

                    This Court is in receipt of the notice of appeal filed in this case on July 20, 2015.

            No post-judgment motion was filed. Accordingly, you must file the clerk's record in the Court
    within 60 days after the sentence is imposed, or by Monday, August 31, 2015. If the defendant is the
    appellant, the record must include the trial court's certification of the defendant's right of appeal.
    TEX.R.APP.P. 25.2(d).

             The reporter's record must also be filed in this Court within this period. All court reporters are
    required to complete and e-file with the Court an information sheet which is located at
    http://www.txcourts.gov/media/662557/court-reporter-info-sheet.pdf. Unless a pauper's oath is on
    file, the court reporter should contact appellant and make arrangements for receiving payment for the
    record. TEX.R.APP.P. 35.3(b)(3).

             Pursuant to the Court's Local Rules, 1 as of November 1, 2010 all reporter's record must be filed
    via the court's electronic filing portal. More information can be found on the court's website.

               Pursuant to this Court's Local Rule 6, all attorneys are required to provide the Court with a
         valid e-mail address when submitting any document to the Court. Notices or other communications
         about this case will be delivered via email in lieu of mailing paper documents. Paper copies of notices
         or other communications about this case can be obtained by a party upon written request. Please note
         that effective January 1, 2014, all documents submitted by a.il attorney for filing with the court
         must be electronically filed. Please consult the courts website located at
         http://www.txcourts.gov/14thcoa for more information. A list of the available e-filing providers
         can be found at http://www.texfile.com/filers-get-started.htm.




    1
        See 14th Court of Appeals Website at www.l4thcoa.courts.state.tx.us for complete text of Local Rules.
                                                                  October 15,2015




                                 JUDGMENT

                 Wfp.~   lJinurteentij C!tnurt nf AppeaLs
                 WILLIAM CHARLES WINGATE, Appellant

NO. 14-15-00647-CR                          v.
                         THE STATE OF TEXAS, Appellee


      Today the Court heard its own motion to dismiss the appeal from the order
signed by the,-court below on June 30, 2015. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, William Charles Wingate.


      We further order this decision certified below for observance.

                                                         )